Seabury, J.
This is an action to recover damages caused by reason of the act of the defendant in sending without authority a cipher message, the sending of which resulted in damage to the plaintiffs. The facts are undisputed. Prior to August 15, 1911, Nunes, Sobrinho & Company, at Para, Brazil, advised the plaintiffs that they had bought for their account and would ship by steamer five tons of rubber of a specified quality at a specified price. On August 15, 1911, the plaintiffs filed with the defendant telegraph company, for transmission by cable to Nunes, Sobrinho & Company, a message written in cipher, which contained the single word “Auzholzen.” The meaning of the cipher message was, “ Your acceptance of offer came too late.” Shortly after the cipher message had been delivered to the defendant, the plaintiffs were informed through Henderson & Korn, rubber brokers, of an opportunity to sell the rubber offered by Nunes, Sobrinho & Company, and they at once telephoned to the defendant and asked if the cipher message could be stopped. The agent of' the defendant receiving this inquiry said that the message had gone forward, but that it could and would be stopped. Within an hour thereafter, the plaintiffs again inquired as to the message, and were told that it had been stopped. Relying upon this information, *12the plaintiffs made a contract to re-sell the rubber to B. F. Goodrich Company. In September, 1911, the plaintiffs learned that the cipher message of August fifteenth had been delivered to Bunes, Sobrinho & Company. As soon as the plaintiffs ascertained that they would not receive the five tons of rubber from Bunes, Sobrinho & Company, they purchased' that amount of rubber in the market so as to be able to make delivery under their contract with B. F. Goodrich Company. The plaintiffs have recovered a judgment for the difference between the price at which Bunes, Sobrinho & Company offered the rubber, and the price which the plaintiffs were required to pay in the market for rubber bought in order to enable them to fulfill their contract with B. F. Goodrich Company.
The exceptions of the appellant to rulings upon evidence present no prejudicial error, and there seems to be no dispute that the record contains all the facts as they actually occurred. The contention of the appellant that its operator was not authorized to agree on behalf of the defendant that the message would be stopped, and that the plaintiffs’ request to stop the message involved the performance of an illegal act, because it required the sending of a free message in violation of law, does not impress us as possessing merit. If the defendant was entitled to an additional charge for the service it assumed to render in stopping the message, it should have collected it, but its failure to demand prepayment is not an excuse for its omission to perform in a careful manner the obligation which it assumed.
This appeal presents but two questions which require discussion: First, was the unauthorized sending of the cipher message an actionable wrong agaiqst these plaintiffs ? And, second, if it was, can more than nominal damages be recovered ?
It is settled that, if one contracts with a telegraph company to transmit a message, and the latter fails to exercise reasonable care in the transmission, whereby the sender suffers loss, the sender has a cause of action against the telegraph company. This principle has been applied in cases where the telegraph company has failed to deliver a *13message which it agrees to deliver, and we think it is applicable to this case, where the telegraph company delivered a message which it was not authorized to deliver.
The claim of the appellant, that the addressee of the message alone has a cause of action against the defendant, is without merit. The delivery of the message to the addressee did not violate any right of the addressee, and, therefore, the latter had no cause of action against the telegraph company in tort, and, as the addressee had no contract. with the telegraph company, it had no cause of action for breach of contract. This view does not conflict with the rule applied in Trevor v. Wood, 36 N. Y. 307, and in Chesebrough v. Western Union Telegraph Co., 76 Misc. Rep. 516, cited by the appellant. In those cases the sender of the message had adopted the method of communication used by the addressee, and, as between the sender of the message and the addressee, the sender had a right of action against the addressee. Here the plaintiffs have no cause of action against the addressee, and are seeking to assert a cause of action growing out of the negligent manner in which the telegraph company performed its public duty under its contract with them. If any cause of action arises out of the facts of this case against the defendant, it exists in favor of the plaintiffs and not in favor of the addressee.
The plaintiffs contracted with the defendant to transmit the message, and before the message was delivered, and while there was ample time and opportunity to prevent its delivery, the plaintiffs instructed the defendant to stop the message, and the defendant assumed to do so. After the defendant received instructions to stop the message and agreed to do so, its duty was to exercise reasonable care to bring about this result. The delivery of the message resulted in harm to the plaintiffs, and this harm the defendant could have avoided by the exercise of reasonable care. Its omission to exercise this degree of care rendered it liable to the plaintiffs for its neglect. It is true that the original instruction of the plaintiffs required the defendant to send the message, but, while the message was under the control of the *14defendant, it was none the less the duty of the defendant to exercise reasonable efforts to stop the message if the sender so directed. If one gives a message to the operator of a telegraph company and pays the charge, and before the operator sends the message the sender alters his purpose and directs that the message shall not be sent, it will hardly be contended that the operator would have the right to persist in sending the message. While the message remáined under the control of the telegraph company, and while ample time and opportunity existed to enable the telegraph company to stop the message, we think that the message, so far as the telegraph company is concerned, was subject to the order of the sender, and, if the sender directed that it should be stopped, it was the duty of the telegraph company to use reasonable care to stop it. That, under the circumstances, the telegraph company could exact an additional charge is probably true, but that fact is of no importance here, because it assumed to perform this duty without asking for prepayment of additional compensation. In the absence of a request for prepayment, we are not justified in assuming that, if the request had been made, the plaintiffs would have refused to comply with it.
While the plaintiffs might maintain an action for damages under their contract with the defendant for the negligent breach of duty, the right of the plaintiffs to proceed against the company in tort is equally clear. In Jones on Telegraph and Telephone Companies (§ 468), it is said that “ the weight of authority is that the sender may maintain an ■action for the breach of the contract, or he may proceed against the company for the breach of its public duty, or sue in tort.” In Brown v. Chicago, M. & St. P. R. R. Co., 54 Wis. 342, the court said: “All the cases hold that the person injured through the negligence or carelessness of the carrier may proceed either upon contract, alleging the careless or negligent acts of the defendant as a breach of the contract, or he may proceed in tort, making the carelessness and negligence of the company the ground of his right of recovery.”
It only remains to be determined whether, under the cir*15cnmstances disclosed, the plaintiffs are entitled to recover more than nominal damages. The plaintiffs’ election to sue in tort has apparently been made on the assumption that, in so far as the measure of damages is concerned, there is a radical difference whether the action is in contract or tort. The contention of the plaintiffs seems to be that, if they had sued in contract, the rule declared in Hadley v. Baxendale, 9 Exch. 341, would be applicable and would limit their recovery to the damages naturally arising out of the breach, or such as may reasonably be supposed to have been within the contemplation of both parties at the time the contract was made as the probable result of its breach, but that, inasmuch as they have elected to sue in tort, they are entitled to recover for any damages which are the result of the defendant’s neglect. In cases of the class, within which the case at bar falls, there is no significance in the distinction which the plaintiffs seek to emphasize. Whether the plaintiffs sounded their action in tort or contract is immaterial, as in either event the plaintiffs are only entitled to recover the damages which would be satisfaction for such loss as might reasonably have been expected under the particular circumstances to occur. In Jones on Telegraph and Telephone Companies (§ 518), it is said: “ The general rule, however, for ascertaining the measure of damages is applicable in both kinds of actions. In an action in tort, or for a breach of a public duty, the damages which a plaintiff can recover are in satisfaction of the natural and proximate consequence of the defendant’s act; in other words, they are in satisfaction of the loss that might reasonably have been expected under the particular circumstances to occur.”
The general rule is, that a telegraph company receiving a cipher message, or one otherwise unintelligible, the nature and purpose of which is only known to the sender and addressee, is liable in the event of negligence only for nominal damages. This is the rule which prevails in England and Canada, in the United States Supreme Court, in Hew York, Massachusetts, Wisconsin, and most of the other States. Sanders v. Stuart, L. R. (1 C. Pl. Divi.) 326; Kinghorn v. Montreal Tel. Co., 18 Up. Can. (Q. B.) 60; *16Primrose v. Western Union Telegraph Co., 154 U. S. 1; Western Union Telegraph Co. v. Hall, 124 id. 444; Griffin v. Colver, 16 N. Y. 489; Landsberger v. Magnetic Tel. Co., 32 Barb. 530; Leonard v. N. Y. A. & B. El. Mag. Tel. Co., 41 N. Y. 544; Baldwin v. United States Tel. Co., 45 id. 744; Lowery v. Western Union Telegraph Co., 16 id. 198; McColl v. Western Union Telegraph Co., 44 N. Y. Super. Ct. 487; Wheelock v. Postal Tel. Cable Co., 197 Mass. 119, 126; Candee v. Western Union Tel. Co., 34 Wis. 471.
In Sanders v. Stuart, supra,, the plaintiff entrusted defendant with a message in cipher, which was unintelligible .to defendant, for transmission to America. The defendant negligently omitted to send the message, and as a consequence the plaintiff lost a sum of money. Lord Coleridge, C. J., in rendering the decision of the court, said: “ Upon the facts of this case we think that the rule in Hadley v. Baxendale applies, and that the damages recoverable are nominal only. It is not necessary to decide, and we do not give any opinion, how the case might be if the message, instead of being in language utterly unintelligible, had been conveyed in plain and intelligible words. It was conveyed in terms which, as far as the defendant was concerned, wrere simple nonsense.”
Baldwin v. United States Telegraph Co., supra, declared the rule which has ever since been followed in this state in the following language: “For all the purposes for which the plaintiffs desired the information, the message might as well have been in cipher or in an unknown tongue. It indicated nothing to put the defendant upon the alert or from which it could be inferred that any special or peculiar loss would ensue from a nondelivery of it. Whenever special or extraordinary damages, such as would not naturally or ordinarily follow a breach, have been awarded for the nonperformance of contracts, whether for the sale or carriage of goods, or for the delivery of messages by telegraph, it has been for the reason that the contracts have been made with reference to peculiar circumstances known to both, and the particular loss has been in the contemplation of both, at the time of making the contract, as a contingency that might *17follow the nonperformance. In other words, the damages given hy way of indemnity have been the natural and necessary consequences of the breach of contract, in the minds of the parties, interpreting the contract in the light of the circumstances under which, and the knowledge of the parties of the purposes for which, it was made, and when a special purpose is intended by one party, but it is not known to the other, such special purpose will not be taken into account in the assessment of damages for the breach.”
In 27 American and English Encyclopedia of Law (p. 1062) it is said: “ The rule is well established that where the message, as delivered for transmission, is in cipher and unintelligible except to the sender and addressee, and the company has no information otherwise as to its character or purport, nor of its importance and urgency, the party injured can recover nothing more than nominal damages.” Ho question arises in this case as to whether the telegraph company can limit its liability as to its own negligence, whether ordinary or gross. There is no provision of the contract with the telegraph company, which applies to the peculiar facts of this case, which prescribes any limitation of liability. Hor does the appellant claim that its liability is limited by contract. The authorities which • discuss the question of gross negligence do so only to show that a telegraph company cannot limit its, liability against its own gross negligence. The correctness of this proposition is unquestioned. As we view the matter, therefore, the discussion of the question of gross negligence has no application whatever to the question presented for determination.
Moreover, the evidence does not justify the conclusion that the defendant was guilty of gross negligence. The defendant made efforts to stop the message, and these efforts resulted in failure because of some mistake or error of an operator at some distant post from where the message was sent. Whether the operator who failed in the performance of his duty was the employee of the defendant, or the employee of a company owning some connecting line, does not appear. It does appear, however, that the defendant and the corporation which delivered the message in' Brazil were *18separate and distinct corporations. Moreover, the complaint predicates the charge of negligence upon the unauthorized sending of the message, and not upon the failure to notify the plaintiffs that the message had been delivered. We are satisfied that the defendant failed to exercise due care to stop the message, but this fact alone would not sustain a finding that the defendant was guilty of gross negligence.
We find no support in the evidence for the claim that the defendant knew that the cipher message related to a “ business matter,” but if the defendant might have inferred that such was the case, that circumstance alone would not acquaint the defendant with a knowledge of the nature of the message so as to make it liable for any special damages which resulted from the defendant’s neglect. In Western Union Telegraph Co. v. Coggin, 68 Fed. Bep. 137, the plaintiff told the telegraph company that the message related to “ a business matter,” and the court, in discussing this feature of the case, said: “ The nature of the business was not disclosed. Whether it was of much or little moment, and whether it related to business of the past, present, or future, or to business which, if not transacted at a particular time or place, would he attended with pecuniary loss or damage, was not stated; nor was anything said from which such results can be said to have been within the contemplation of the parties.”
While the facts proved established a cause of action in the plaintiffs against the defendant, the circumstances of the case were such that, under well established rules, no more than nominal damages could be recovered.
Judgment modified by reducing the judgment to nominal damages and, as modified, affirmed with costs to the appellant.
Gebaed, J., concurs.